Smith, J.
These commissioners are gentlemen of such high standing at the bar that I do not question that they have, according to the recognized standard of the legal profession, earned all the money which they wish to have awarded to them, but, to my mind, this application presents a question of jurisdiction. The court is permitted by statute to grant an extra allowance in cases which are difficult or unusual. There is no claim that this case was unusual. It was an ordinary case of a street opening. In a certain sense, every street opening proceeding is difficult; but, in my opin*610ion, it was the intent of the statute that the court is only authorized to award extra compensation in a proceeding which is more difficult than ordinary proceedings. There is no suggestion made upon this application that this proceed-' ing is more difficult than the average street opening proceeding, so I decide that the court has no jurisdiction to increase the compensation of the commissioners.
Application denied.